Clark, C. J.,
concurring: When a message is sent from a point in this State to a point in another State, recovery can be had for mental anguish resulting from the breach of contract of prompt delivery. This is in accordance with the law of the place of contract. Bryan v. Telegraph Co., 133 N. C., 603, and numerous cases since.
• When the message is sent from another State into this State, and there is a failure to deliver promptly after the arrival of the message in this State, the party in interest is entitled to recover damages for the breach of the public duty which has occurred here. Such damages are to be measured according to the public policy of this State where the breach of duty has occurred. Hence, mental anguish can be allowed when it has been caused by reason of such breach of duty.
The first cases in this State in which mental anguish was allowed were eases in which the message had been sent from a point out of the State to a point in the State. Young v. Telegraph Co., 107 N. C., 371, was the case where the message was sent from Greenville, S. C., to the plaintiff at New Bern, N. C. In Thompson v. Telegraph Co., ib., 449, the message was sent from Danville, Va., to Milton, N. C. Thevse were the first two cases in which recovery was had for mental anguish.
There have been numerous cases since in which mental anguish has been recovered where the message was sent from a point outside of the State to a point in the State. Among them are Sherrill v. Telegraph Co., 109 N. C., 529; s. c., 116 N. C., 656; s. c., 117 N. C., 354; Lewis v. Telegraph Co., ib., 436; Lyne v. Telegraph Co., 123 N. C., 130; Higdon v. Telegraph Co., 132 N. C., 726; Williams v. Telegraph Co., 136 N. C., 82; Hall v. Telegraph Co., 139 N. C., 370; Whitten v. Telegraph Co., 141 N. C., 361; Woods v. Telegraph Co., 148 N. C., 9; Marquette v. Telegraph Co., 153 N. C., 156; Sherrill v. Telegraph Co., 155 N. C., 251. At this term, in Alexander *316v. Telegraph Co., 158 N. C., 473, mental anguisli was allowed in a ease where the message was sent from Norfolk, Va., to a point in this State.
The only case contrary to the above was Johnson v. Telegraph Co., 144 N. C., 410, which has not been followed since. In Jones on Telegraphs, sec. 598, it is said: “Under the rulings of the courts in those States which permit a recovery of damages for mental anguish or suffering, such damages may be recovered for the negligent transmission or delivery of a message sent into these States from those which refuse to allow such damages. Gray v. Telegraph Co., 108 Tenn., 39; 56 L. R. A., 301n; 91 Am. St., 706; Telegraph Co. v. Blake, 29 Tex. Civ. App., 224. The same rule applies where the messages are sent from those States which permit, to those which do not permit, such recovery, when the-action is brought in the former State. So, also, damages may ^e recovered where the message is sent, although it is to be delivered in a State which does not allow a recovery of such- damages. Bryan v. Telegraph Co., 133 N. C., 603; Telegraph Co. v. Waller, 96 Tex., 589; Telegraph Co. v. Cooper, 29 Tex. Civ. App., 591. But if both the States from, and to which, the message is sent refuse to allow damages for mental suffering, such damages cannot be recovered, although the suit is brought in a State which does allow such damages, and is one through which the company has a line. Thomas v. Telegraph Co., 25 Tex. Civ. App., 398. It seems that, the statutes in those States (and, we may add, decisions) permitting a recovery of such damages raise the^duty of these companies above that assumed in the contract of sending, and base their reasons upon the fact that a public duty has been violated for which damages may be recovered either at the place of sending or receiving.” The author cites, to sustain the view that this is a breach of public duty, Thomp. Elec., sec. 427. This ground of recovery has always been recognized in this State. Woods v. Telegraph Co., 148 N. C., 9.
In 2 Joyce Tél., sec. 812c., it is said: “Under a South Carolina case, if a mistake occurs at the office in a State from which the telegram is sent, recovery may be had therein by.the addressee for mental anguish, where it is a ground for recovery *317in such State, and it need not be shown that there has been a change in the common law of the State to which the message is sent. Walker v. Telegraph Co., 75 S. C., 512. It is also determined in that State that, although the telegram is received for transmission in another State, yet, if there was a failure to deliver in South Carolina an action was maintainable there for the resulting mental suffering.”
If there is breach of public duty, and damages for mental anguish are recoverable therefor, it logically follows that when the action is brought in this State such damages are recoverable, whether the message originated or was received here. And, for the very reason that permits either the sender, sendee, or beneficiary of a message to recover upon showing injury to himself from a breach of such duty, this State has allowed damages for mental suffering, irrespective of whether the message was originated here or was received here.
The sole case to the contrary is Johnson v. Telegraph Co., 144 N. C., 410, which is opposed to the numerous cases above cited and in which the first paragraph in the headnotes requires us to overrule what is stated in the second headnote.